Order filed July 26, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00023-CV
                                  ____________

                 CHRISTOPHER SCOTT BRANN, Appellant

                                       V.

    CARLOS GUIMARAES, JEMIMA GUIMARAES, AND ROBERTO
                     GUIMARAES, Appellee


                   On Appeal from the 308th District Court
                            Harris County, Texas
              Trial Court Cause No. 2015-24329 & 2015-24329-A

                                  ORDER

      The clerk’s record was filed February 26, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Order on Attorney’s Fees Relating to
Alleged Interference with Child Custody, signed 12/9/2019.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 2, 2021, containing the Order on Attorney’s Fees
Relating to Alleged Interference with Child Custody, signed 12/9/2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Bourliot and Zimmerer.